Beck, P. J.,
dissenting. I am of the opinion that the court did not err in its holding, as ruled in the decision of the majority of this court. The plaintiff’s claim of lien was inchoate at the time of the registration of the land. They could not appear in the registration proceeding and set up a lien, as they had no complete lien at the time of the proceeding. When the suit of the Brunswick National Bank against Melton was concluded by the dismissal of that suit, the plaintiffs’ lien for attorney’s fees became complete; and it was then in order for them, the inchoate lien having become complete, to proceed to the enforcement of the same under the provisions of the statutes in regard to the recording and foreclosure of liens. They were not guilty of laches, for they filed their lien promptly, and could not have filed it and claimed a lien at an earlier date than they did. They filed it within ten days after the conclusion of the suit in which they had appeared for J. E. Melton, and in which suit they prevailed. I am authorized to say that Justice Hill concurs in this dissent.